Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 9/23/2021 has been considered.  Claims 1-3, 5, 11, 13-16, 18, 21, 24, and 26 have been amended and Claims 1-3, 5-16, and 18-28 are presently pending.  An action on the merit follows.  

Response to Arguments
35 USC 101
	Examiner submits that the proposed amendments meaningfully limit the abstract idea such that the mental concepts and certain methods of organizing human activity are integrated into a practical application.  
35 USC 103
	Applicant asserts that the cited references of the Non-Final Rejection are insufficient to disclose each of Applicant’s limitations in view of the amendments filed 9/23/2021.  Examiner agrees and has withdrawn the previous rejection.  Examiner has performed an updated search and has cited additional prior art relevant to the amended claims as indicated in the action below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10, 13-16, 18-19, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm (U.S. Patent Application Publication No. 20160379297) in view of Smith et al. (U.S. Patent Application Publication No. 20150324780) and Chae et al. (U.S. Patent Application Publication No. 20170287061).  

As per Claims 1 and 14, Aspholm teaches a processor-implemented method for processing transactions at mobile point-of-sale (POS) devices (FIG. 1), the method comprising:
	receiving, by the mobile POS device, a product identifier of a product (Aspholm teaches capturing product codes via a mobile device [0047]); and
	updating an electronic shopping cart based on the product identifier of the product (Aspholm teaches gathering product codes and updating the virtual shopping cart and display (FIG. 1) [0092-0094]);
	receiving a request for performing a transaction task (Aspholm teaches checkout procedures (FIG. 1));
	in response to the request for performing the transaction task, determining whether the state of the mobile POS device has changed (Aspholm teaches requiring authentication to confirm the purchase [0033]).
	Aspholm does not explicitly disclose but Smith et al. do teach the state of the mobile POS device has changed from the locked state to an unlocked state; and the state of the mobile POS device has changed from the locked state to the unlocked state, and wherein the request for performing the transaction task is rejected responsive to determining that the state of the mobile POS device is the locked state [0027-0028].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with the state of the mobile POS device has changed from the locked state to an unlocked state; and the state of the mobile POS device has changed from the locked state to the unlocked state, and wherein the request for performing the transaction task is rejected responsive to determining that the state of the mobile POS device is the locked state as seen in Smith et al. in order to optimize retail environments by raising barriers to deter operation of sensitive devices while lowering barriers to encourage quick operations of retail-affiliated devices [0030].  One having ordinary skill in the art would be motivated to make this modification in order to increase security in retail settings, thereby decreasing fraudulent actions, and thus decrease loss in retail.  These inventions when viewed in a 
	Aspholm does not explicitly disclose while a state of a mobile POS device is a locked state:  receiving product information.  However, Chae et al. in a related art of effecting transactions does teach receiving product information in a locked state before unlocking the device to complete a transaction (FIG. 11A) [0174-0177].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with while a state of a mobile POS device is a locked state as seen in Chae et al. in order to increase transaction security, thereby mitigating instances of unauthorized transactions, and thus enhancing consumer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease consumer efforts associated with maintaining an unlocked device, thereby decreasing consumer strain, and thus decreasing instances of unsatisfied consumers.  These inventions when viewed in a combined state would yield predictable results in effecting consumer transactions.  

	As per Claims 2 and 15, Aspholm teaches updating the shopping cart based on the product identifier of the product comprises:  retrieving, from a product database, product information of the product based on the product identifier, the product information including at least a price and a description of the product ((FIG. 1) [0017-0018] [0094] [0102]); displaying the product information of the product on a display of the mobile POS device as part of the electronic shopping cart (FIG. 1 Item 104A); adding the product to the electronic shopping cart [0092-0094]; and calculating and displaying a total payment amount due for the electronic shopping cart based on the price of the product (FIG. 1 Item 105C).  
Aspholm does not explicitly disclose while the state of the mobile POS device is the locked state:  receiving product information.  However, Chae et al. in a related art of effecting transactions does teach 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with while the state of the mobile POS device is the locked state as seen in Chae et al. in order to increase transaction security, thereby mitigating instances of unauthorized transactions, and thus enhancing consumer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease consumer efforts associated with maintaining an unlocked device, thereby decreasing consumer strain, and thus decreasing instances of unsatisfied consumers.  These inventions when viewed in a combined state would yield predictable results in effecting consumer transactions.  

	As per Claims 3 and 16, Aspholm teaches in response to the request for performing the transaction task and responsive to determining the state of the mobile POS device, displaying a message on the mobile POS device (FIG. 1) [0033].
Aspholm does not explicitly disclose but Smith et al. do teach responsive to determining that the state of the mobile POS device is the locked state, requesting authentication information from a user (Smith et al. teach users having to provide authentication information to unlock a POS device for use [0027-0028]); responsive to receiving and verifying the authentication information, changing the state of the mobile POS device to the unlocked state; and responsive to the state of the mobile POS device being changed from the locked state to the unlocked state, performing the transaction task [0027].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with responsive to determining that the state of the mobile POS device is the locked state, requesting authentication information from a user; responsive to receiving and verifying the authentication information, changing the state of the mobile POS device to the unlocked state; and responsive to the state of the mobile POS device being changed from the locked state to the unlocked state, performing the transaction task as seen in Smith et al. in order to optimize retail settings 

	As per Claims 5 and 18, Aspholm teaches prior to receiving the product identifier of the product:  receiving an electronic signal to set the mobile POS device to a POS mode [0021-0025]; and responsive to the electronic signal, setting a mode the mobile POS device to receive product identifiers [0024].
	Aspholm does not explicitly disclose but Smith et al. do teach responsive to receiving and verifying the authentication information, changing the state of the mobile POS device to the unlocked state; and responsive to the state of the mobile POS device being changed from the locked state to the unlocked state, performing the transaction task [0026-0029] [0031].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with responsive to receiving and verifying the authentication information, changing the state of the mobile POS device to the unlocked state; and responsive to the state of the mobile POS device being changed from the locked state to the unlocked state, performing the transaction task as seen in Smith et al. in order to optimize retail settings by addressing a balance between raising barriers to deter operation of sensitive devices and lowering barriers to encourage quick operations in retail environments.  One having ordinary skill in the art would be motivated to make this modification in order to increase retail efficiency without comprising system security, thereby mitigating fraud, and thus enhancing customer and retailer satisfaction.  These inventions when viewed in a combined state would yield predictable results in using mobile terminals to process transaction activities efficiently.  

As per Claims 6 and 19, Aspholm teaches the electronic signal is generated responsive to a press of a key or a button of the mobile POS device (Aspholm teaches launching the application [0021] [0024] via for example, a camera [0024], the mobile device having an interactive display with buttons and keys [0105]).

	As per Claims 10 and 23, Aspholm teaches the transaction task comprises one of:  initializing a checkout transaction); processing a checkout process; retrieving or updating an inventory status for one or more products; retrieving customer information; initiating or requesting an order assessment; initiating or requesting an order fulfillment; assigning or updating a sales attribution value; or sending the electronic shopping cart to a remote device for processing (FIG. 1 Item 105D, [0094]).

	As per Claims 13 and 26, Aspholm teaches the mobile POS device a camera, and wherein receiving the product identifier of the product comprises:  capturing an image, by the camera, of a machine-readable code associated with the product; and determining the product identifier based on the machine readable code [0014] [0020-0021] [0092].

	As per Claim 27, Aspholm does not explicitly disclose but Smith et al. do teach the state of the mobile POS device is changed from the locked state to the unlocked state in response to receipt and verification of authentication information [0028].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with the state of the mobile POS device is changed from the locked state to the unlocked state in response to receipt and verification of authentication information as seen in Smith et al. in order to optimize retail environments by raising barriers to deter operation of sensitive devices while lowering barriers to encourage quick operations of retail-affiliated devices (Smith et al. [0030]).  One having ordinary skill in the art would be motivated to make this modification in order to increase security in retail settings, thereby decreasing fraudulent actions, and thus decrease loss in 

	As per Claim 28, Aspholm teaches after updating the electronic shopping cart and prior to receiving the request for performing the transaction task, receiving the authentication information [0033].
	Aspholm does not explicitly disclose but Smith et al. do teach and responsive to receiving and verifying the authentication information, changing the state of the mobile POS device from the locked state to the unlocked state [0028].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with and responsive to receiving and verifying the authentication information, changing the state of the mobile POS device from the locked state to the unlocked state as seen in Smith et al. in order to optimize retail environments by raising barriers to deter operation of sensitive devices while lowering barriers to encourage quick operations of retail-affiliated devices [0030].  One having ordinary skill in the art would be motivated to make this modification in order to increase security in retail settings, thereby decreasing fraudulent actions, and thus decrease loss in retail.  These inventions when viewed in a combined state would yield predictable results in efficiently processing checkout procedures in mobile settings.  

Claims 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm (U.S. Patent Application Publication No. 20160379297) in view of Smith et al. (U.S. Patent Application Publication No. 20150324780), Chae et al. (U.S. Patent Application Publication No. 20170287061), and Ericson et al. (U.S. Patent Application Publication No. 20190205917).   

As per Claims 7 and 20, Aspholm does not explicitly disclose but Ericson et al. do teach detecting that the electronic shopping cart has been pending for a defined duration during which the mobile POS device remained in the locked state (Ericson et al. teach a lack of input (i.e. due to screen locking) for a period of time [0020]); and responsive to detecting that the electronic shopping cart has been pending for the defined duration during which the mobile POS device remained in the locked state, removing the electronic shopping cart from a checkout queue (Ericson et al. teach abandoning the cart based on the lack of input for the duration [0020]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with detecting that the electronic shopping cart has been pending for a defined duration during which the mobile POS device remained in the locked state; and responsive to detecting that the electronic shopping cart has been pending for the defined duration during which the mobile POS device remained in the locked state, removing the electronic shopping cart from a checkout queue as seen in Ericson et al. in order to permit retailers to predict consumer actions, thereby allowing more control for retailers, and thus optimizing retailer practices.  One having ordinary skill in the art would be motivated to make this modification in order to decrease lost sales for merchants, thereby decreasing losses in profits over time.  These inventions when viewed in a combined state would yield predictable results in efficiently processing transactions through mobile terminals.  

	As per Claims 8 and 21, Aspholm does not explicitly disclose but Ericson et al. do teach removing the electronic shopping cart from a checkout queue responsive to receiving a user command from the mobile POS device [0019-0020].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with removing the electronic shopping cart from a checkout queue responsive to receiving a user command from the mobile POS device as seen in Ericson et al. in order to permit retailers to predict consumer actions, thereby allowing more transparency for retailers, and thus optimizing retailer practices.  One having ordinary skill in the art would be motivated to make this modification in order to permit consumers more control in online purchases, thereby decreasing effort in performing transactions, and thus enhancing the user and retailer experience.  These inventions when 

	As per Claims 9 and 22, Aspholm teaches storing data of the electronic shopping cart, wherein the data of the electronic shopping cart comprises one or more of:  production information of one or more items in the electronic shopping cart, a location of the POS device, a timestamp associated with the electronic shopping cart, a sales attribution value associated with the electronic shopping cart, or a customer profile associated with the electronic shopping cart [0019] [0021]. 
Aspholm does not explicitly disclose but Ericson et al. teach storing data of the electronic shopping cart prior to the removal of the electronic shopping cart (Ericson et al. teach that abandoned cart data may later be retrieved for later use [0019-0021].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with storing data of the electronic shopping cart prior to the removal of the electronic shopping cart as seen in Ericson et al. in order to permit retailers to predict consumer actions, thereby allowing more control for retailers, and thus optimizing retailer practices.  One having ordinary skill in the art would be motivated to make this modification in order to decrease lost sales for merchants, thereby decreasing losses in profits over time.  These inventions when viewed in a combined state would yield predictable results in efficiently processing transactions through mobile terminals.  

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm (U.S. Patent Application Publication No. 20160379297) in view of Smith et al. (U.S. Patent Application Publication No. 20150324780), Chae et al. (U.S. Patent Application Publication No. 20170287061), and Lin et al. (U.S. Patent Application Publication No. 20190266587).

	As per Claims 11 and 24, Aspholm teaches the electronic shopping cart as above.  
the state of the mobile POS device is determined to have changed to the unlocked state, and wherein the transaction task is sending the payment to a remote device for processing [0158]; the method further comprises:  determining a state of the remote device; and sending the payment to the remote device responsive to determining that the state of the remote device is unlocked [0158].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with the locking and unlocking determinations and abilities of Lin et al. in order to provide a user with more control over phone proceedings and functions, thereby decreasing misuse of the device functions, and thus decreasing waste in the system.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort in monitoring device usage, thereby enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in efficiently facilitating mobile transactions.  

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm (U.S. Patent Application Publication No. 20160379297) in view of Smith et al. (U.S. Patent Application Publication No. 20150324780), Chae et al. (U.S. Patent Application Publication No. 20170287061), Lin et al. (U.S. Patent Application Publication No. 20190266587), and Ramalingam et al. (U.S. Patent No. 8688524).  

	As per Claims 12 and 25, Aspholm teaches electronic shopping cart as above.  Aspholm does not explicitly disclose but Lin et al. do teach when the state of the remote device is unlocked, the payment is sent [0158].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with the locking and unlocking determinations and abilities of Lin et al. in order to provide a user with more control over phone proceedings and functions, thereby decreasing misuse of the device functions, and thus decreasing waste in the system.  One having ordinary 
Aspholm does not explicitly disclose but Ramalingam et al. do teach sent to the remote device with a sales attribution value (Col 9 Lines 5-23).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Aspholm with sent to the remote device with a sales attribution value as seen in Ramalingam et al. in order to allocate sales credit to various entities, thereby mitigating unfair sales practices, and thus enhancing retailer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with matching sales data, thereby decreasing time in retail procedures, and thus optimizing use of resources in retail settings.  These inventions when used in a combined state would yield predictable results in expediting processes for consumer transactions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627         


                                                                                                                                                                                               /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627